                   Case 8-18-77317-las            Doc 22       Filed 12/14/18         Entered 12/14/18 09:24:21



UNITED STATES BANKRUPTCY COURT                                                                        ,



EASTERN DISTRICT OF NEW YORK
··········————--——————---—-—----——------—----—-----—------—--—--------X

In   mi   RAYMOND DICKHOFF                                                                           Case N0. 18-77317
          A/K/A RAYMOND F. DICKHOFF
                                                                                                     Chapter ll



                                                         Debtor(s)·
———---———-----——-----—————----——-------—----·--------—------—-----·-·----X



                                   AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1]b[

               Raymond Dickhoff                                     undersigned debtor herein, swears as follows:
                                                                ,




     l.    Debtor filed a petition under chapter     H    ofthe Bankruptcy Code on O0t0b€1` 29. 2018                                     .




     2.    Schedule(s)    |   &J        were not filed at the time of filing of the said petition, and    is/are   being filed herewith.

     3.    [Check applicable box]:


          `W     The schedules filed herewith reflect no additions or corrections to, or deletions from, list of creditors which
                 accompanied the petition.

           El    Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list of
                 creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
                 previously listed names and/or addresses have been corrected. The nature ofthe change (addition, deletion or
                 correction) is indicated for each creditor listed.


     l.   [lf creditors have been added] An amended mailing matrix is annexed hereto, listed added creditors ONLY, in the
          format prescribed by E.D.N.Y LBR 1007-3.


     Reminder: N0 amendment ofschedules is effective untilproof 0f service in accordance with E.D.]\C Y LBR 1009-
     1 (b) has been filed with the C0urt.


     Any additions to the list of creditors which accompanied the petition will be deemed an amendment to the list, if this
     amendment is filed prior to the expiration ofthe time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
     deemed to constitute a motion for a 30-day extension of the time within any added creditors may file a complaint to
     obj ect to the discharge of the debtor and/or to determine dischargeability. The motion will be deemed granted without
     a hearing if no objection is filed with the Court and served on debtor within 14 days following filing of proof of
     service of this affirmation, all attachments and the     amended schedules in accordance with E.D.N.Y LBR 1009-l.                       p




     Dated; December 14, 2018                                                                              l/}7V”U/      Dr
                                                                                           Debtor   (signature)




           p                                                                                                                Rev. 12/16
                                Case 8-18-77317-las                         Doc 22           Filed 12/14/18            Entered 12/14/18 09:24:21




     Fill   in this     information to identi       our case:

 lDebtor1                                Raymond Dickhoff

 i
     Debtor 2
     (Spouse, iffrling)
 I




 I
     United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NEW YORK

     CBSB number                 8-18-77317-las                                                                                    Check if this      is;


                                                                                                                                   El   An amended filing
 I




                                                                                                                                   [I   A supplement showing postpetition chapter
                                                                                                                                        13 income as ofthe following date:
     OHICIHI FOITTI
     Schedule                   I:   Your Income                                                                                                                                                12115
 Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor
                                                                                                             2), both are equally responsible for
 supplying correct information. lf you are married and not filing jointly, and your spouse is living with
                                                                                                          you, include information about your
 spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If
                                                                                                                           more space is needed,
 attach a separate sheet to this form. On the top of any additional pages, write your name and case number
                                                                                                                 (if known). Answer every question.


                           Describe Employment.

     1.
      ·
             Fill   in   your employment
                                                                                                                                                                       _
             mfO,.mat;On_                                                               Debtor 1                                          Debtor 2 or non-fllmg spouse
             lf   you have more than one job,                                           I Employed                                        I Employed
             attach a separate   page with                   EmPl°Ym€¤t Status
             information about additional                                               D N°t €mF’|°Y€d                                   D Not €mpl°Y€d
             employers.                                                 _

                                                             Occupation                 Manager                                           Cook
             Include part-time, seasonal, or
                                                                                         _               _
                                                             EmP|<>y¢r'S ¤¤m¤
                                                                                                              _                                                        _   _   _
            selhemployed work.                                                          Fisher Organization                               Quantum            Rehabilitation &              Nsg LLC
                                                             Em¤*¤y·*r‘= addmss
            g°§g§gL2Qk2?¥fiEudgesgudent                                                500 River Leigh Avenue                             63 Oakcrest Avenue
                             PP  ,              ·

                                                                                       Riverhead, NY 11901                                Middle Island, NY 11953

                                                             How long employed there?              1   year                                           1     year

                           Give Details About Monthly Income

Estimate monthly income as of the date you file this form.                      If   you have nothing to report for any     line, write   $0   in   the space. Include your non-tiling
spouse unless you are separated.

lf you or your non-tiling spouse have more than one employer, combine the information
                                                                                      for all employers for that person on the                                       lines below.     lf   you need
more space, attach a separate sheet to this form.
                    n

                                                                                                                                                      A



                                                                                                                             For Debtor 1                    For Debtor2 or
                                                                                                                               ·
                                                                                                                                                »
                                                                                                                                                             non-filing spouse

            List    monthly gross wages, salary, and commissions (before all payroll
 2-
            deductions).   lf not paid monthly, calculate what the monthly wage would be.                         2·    $               7900-00              $             4*219*58

 3.         Estimate and         list   monthly overtime pay.                                                     3.   +$                  0.00              +$                    0.00

 4.         Calculate gross Income.             Add   line   2+   line 3.                                         4.    $          7,000.00                      $   4,219.58




Official     Form        1061                                                                Schedule I: Your Income                                                                         page   I
                           Case 8-18-77317-las                                            Doc 22                     Filed 12/14/18                                    Entered 12/14/18 09:24:21



   Debi<>r1
                                                                                                                                                                            Ceee number Ufknewni              8-18-77317-las

                                                                                                                                                                            `                             1


                                                                                                                                                                                For Debtor 1                       For Debtor 2 ori
                                                                                                                                                                                           I
                                                                                                                                                                                                      A
                                                                                                                                                                                                                   non-tiling spouse
            0¤r>y line 4 here
                                  o________o_ooooo_____»__ooo_____>__ooo______ooo____Aooo_____oooY______>__ooo________________oooo________ooo________oo___>__o    4-            $        7.000.00                 $           4.219-58
   5.       List all payroll deductions:

            5a.      Tax, Medicare,and Social Security deductions                                                                                                 5a.           $              0.00               $            619.10
            5b.      Mandatory contributions for retirement plans
                                                                                                                                                                  5b.           $              0.00            $                 0.00
           5c.       Voluntary contributions for retirement plans
                                                                                                                                                                  5c.           $              0.00               $              0.00
           5d.       Required repayments of retirement fund loans
                                                                                                                                                                  5d.           $              0.00            $                 0.00
           5e.       Insurance
                                                                                                                                                                  5e.           $              0.00            $               320.54
           5f.       Domestic support obligations
                                                                                                                                                                  5f.           $              0.00            $                 0.00
           5g.       Union dues
                                                                                                                                                                 59-            $              0.00   $                          0.00
           5h.       Other deductions. Specify:                                                                                                                  5h.+           $              0.00 + $                          0.00
  6.       Add the     payroll deductions.                Add      lines     5a+5b+5c+5d+5e+5f+5g+5h.                                                            6.         $                  0.00            $               939.64
  7.       Calculate total monthly take-home pay. Subtract line 6 from                                                line 4.                                    7.         $           7,000,00              $              3,279,94
  8.       List all other      income regularly received:
           8a.      Net income from rental property and from operating a business,
                    profession, or farm
                    Attach a statement for each property and business showing gross
                    receipts, ordinary and necessary business expenses, and the total
                    monthly net income.
                                                                                                                                                                 88.        $                  0.00           $                     0.00
           8b.      Interest and dividends
                                                                                                                                                                 8b.        $                  0.00           $                     0.00
           8c.      Family support payments that you, a non-filing spouse, or a dependent
                    regularly receive
                    Include alimony, spousal support, child support, maintenance, divorce
                    settlement, and property settlement-.                                                                                                               ‘
                                                                                                                                                                 8c.        $                  0.00           $                     0.00
           Bd.      Unemployment compensation                                                                                                                    8d.        $                  0.00           $                     0.00
           8e.      Social Security
                                                                                                                                                                 8e.        $                  0.00           $                     0.00
           8f.      Other government assistance that you regularly receive
                    Include cash assistance and the value (if known) of any non-cash assistance
                    that you receive, such as food stamps (benefits under the Supplemental
                    Nutrition Assistance Program) or housing subsidies.
                    Specify:
                                                                                                                                                                  $
                                                                                                                                                                 8f.                           0.00   $                             0.00
        8g.         Pension or retirement income
                                                                                                                                                             89.  $                            0.00   $                             0.00
        8h.         Other monthly income. Specify:                                                                                                           8h.+ $                            0,00 + $                             0,00

  9.    Add all      other income.          Add      lines    8a+8b+8c+8d+8e+8f+8g+8h.                                                                       9.         $                      0.00           $                      0.00

 10.    Calculate monthly income.                     Add      line    7+     line 9.
                                                                                                                                                         10.       $                7,000.00 + $               3,279.94 = $                10,279.94
        Add       the entries in line 10 for Debtor               1   and Debtor 2 or               non-filing spouse.

 11.    State allother regular contributions to the expenses that you list in Schedule J.
        Include contributions from an unmarried partner, members of your household,
                                                                                    your dependents, your                                                                               roommates, and
        other friends or relatives.
        Do not include any amounts already included                                 in   lines    2-10 or amounts that are not available to pay expenses listed                                               in      Schedule J.
        Specify:11.
                                                                                                                                                                                                                                +$              0.00

 12.    Add the amount in the last columnof line 10 to the amount in line 11. The result is the combined monthly income.
        Write that amount on the
                               Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if                                                                                       it
        applies12.                                                                                                                                                                                                             $       10,279.94       I




                                                                                                                                                                                                                               Combined
                                                                                                                                                                                                                               monthly income
 13.    Do you expect an          increase or decrease within the year after you file this form?
        I           No.

        ¤           Yee- explain




Official   Form     1061                                                                                              Schedule I: Your Income                                                                                                page 2
                                 Case 8-18-77317-las                               Doc 22            Filed 12/14/18              Entered 12/14/18 09:24:21




    Fill in    this information to identify            your case:

    Débwfl                            Raymond Dickhoff                                                                                   Check if this is:
`



                                                                                                                                         |j An amended                 tiling

    Deblof 2
                                                                                                                                         [1       A supplement showing postpetition chapter
    ($D0¤S€.         Willing)                                                                                                                     13 expenses as of the             following date:



1
    United States Bankruptcy Court for the:                    EASTERN DISTRICT OF NEW YORK                                                       MM / DD / YYYY
l



[Case number                     8-18-77317-las
    (If   known)




    Official               Form 106J

    Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
                  more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
    information. lf
    number (if known). Answer every question.


    1.    »
              ls this-a joint         case?
              I No. Go to line 2.
              El Yes.      Does Debtor 2            live in   a separate household?
                          [I     No
                          El Yes. Debtor 2 must file               Official   Form 106J-2, Expenses for Separate Household of Debtor 2.

    2.        Do you have dependents?                         I Ng
              Do    not   list   Debtor   1   and             |]   Yes    Fill   out this information for       Dependent’s relationship to          Dependents                     Does dependent
              Debtor 2_                                                   each dependent..............          Debtor 1 or Debtor 2                 age                            live with   you?

              Do    not state the                                                                                                                                                   El No
              dependents names.|j                                                                                                                                                        Yes
                                                                                                                                                                                    El   No
                                                                                                                                                                                    El Yes
                                                                                                                                                                                    I] No
                                                                                                                                                                                    I] Yes
                                                                                                                                                                                    El No
                                                                                                                                                                                    I] Yes
    3.        Do your expenses include                                I NO
              expenses of peopleother than
              yourself and your dependents?
                                                                      D Yes
               Estimate Your Ongoing Monthly Expenses
    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.

    Include expenses paid for with non-cash government assistance if you know                                                                                  .
                                                                                                                                                                                -




    the value of such _assistance and have included it on Schedule I: Your Income
                                                                                                                                                                   A                            Ir

                                                                                                                                                                                                         .
                                                                                                                                                          4.               ,
                                                                                                                                                      A                                                      _



    (Official        Form 106l.)                                                                                                                               Your °XP°n$°$.                        =
                                                                                                                                                                                                         ,




    4.        The rental or home ownership expenses for your residence.                                     Include first mortgage
              payments and any rent for the ground or lot.                                                                              4-    $                                                0 00
                                                                                                                                                                                                 ·




              lf   not included in line 4:

              4a.       Real estate taxes                                                                                              4a.    $                                          834_()0
              4b.       Property, homeowner’s, or renter’s insurance                                                                   4b.    $                                          172_()0
              4c.       Home maintenance, repair, and upkeep expenses                                                                  4c.    $                                          250_00
              4d.       Homeowner’s association or condominium dues                                                                    4d.    $                                            0.00
    5.        Additional mortgage payments for your residence, such as                                  home equity loans               5.    $                                            0.00




Official           Form 106J                                                                  Schedule J: Your Expenses                                                                                          page   1
                          Case 8-18-77317-las                          Doc 22           Filed 12/14/18            Entered 12/14/18 09:24:21



  Debtor       1    &ylTlOl'ld Dickhoff                                                                           Case number (if known)   8-18-7'[31'[.la5

  6.      Utilities:
          6a.        Electricity, heat, natural   gas                                                                  6a_   $                         350_00
          6b.        Water, sewer, garbage      collecti_on                                                            Gb.   $
          6c.        Telephone, cell phone, Internet, satellite, and cable senrices                                    6c.   $                         357_00
          6d.        Other. Specify:                                                                                   Gd,   $                           0_0g
  7.      Food and housekeeping supplies                                                                                7.   $                       1_080_00
  8.      Childcare and children’s education costs                                                                      8.   $                          0,00
  9.      Clothing, laundry, and dry cleaning                                                                           9.   S                        125.00
  10.     Personal care products and services                                                                          10.   $                        217_00
  11.     Medical and dental expenses                                                                                  11.   $                          0.00
  12.     Transportation. Include gas, maintenance, bus ortrain fare.
          Do not include car payments.                                                                                 12-   $                        559-00
  13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                           13.   $                        217.00
  14.     Charitable contributions and religious donations                                                             14.   $                          0.00
  15.     insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.
          15a. Life insurance
                                                                                                                     15a. $                           523.00
          15b.      Health insurance                                                                                 15b.    $                          0.00
          15c.      Vehicle insurance                                                                                15c.    $                        315.00
          15d.      Other insurance. Specify:                                                                        15d.    $                          0.00
 16.    Taxes. Do not include taxes deducted from your pay or included in                     lines   4 or 20.
        Specify;        Taxes                                                                                          16.
 17.      Installment or lease payments:
          17a. Car payments forVehicIe 1                                                                             17a.    $                          0.00
          17b.      Car payments forVehicle 2                                                                        17b. $                             0.00
        17c.        Other. Specify:                                                                                  17c.    $                          0.00
        17d.        Other. Specify:                                                                                  17d.    $                          0.00
 18.    Your payments of alimony, maintenance, and support that you did not report as
        deducted from your pay on line 5, Schedule I, Your Income (Official Form 106l).                               18-    $                          0-00
 19.    Other payments you make to support others who do not live with you.                                                  $                          0.00
        Specify:                                                                                                      19.
 20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
        20a. Mortgages on other property                                                     20a. $                                                     0.00
        20b.        Real estatetaxes                                                                                 20b. $                           667.00
        20c.        Property, homeowner’s, or renter's insurance                                                     20c. $                           167.00
        20d.        Maintenance,   repair,   and upkeep expenses                                                     20d. $                           150.00
        20e.        Homeowner's association or condominium dues                                                      20e. $                             0.00
 21.    Other: Specify:                                                                                               21.    +$                         0.00
 22.    Calculate your monthly expenses
        22a.       Add lines 4 through 21.                                                                                       $                7,318.00
        22b.       Copy line 22 (monthly expenses for Debtor 2),          if   any, from Official   Form 106J-2                  $
        22c. Add line 22a and 22b.           The result is your monthly expenses.                                                $                7,318.00
 23.    Calculate your monthly net income.
        23a. Copy line 12 (your combined month/y income) from Schedule                        l.                    23a. $                         10,279.94
        23b.        Copy your monthly expenses from           line   22c above.                                     23b. -$                         7,318.00

        23c.        Subtract our monthl ex enses from our monthly income.
                    The resug is your mo;/ith/5 net income.y                                                         230 $                          2961-94

 24.    Do you expect an increase or decrease in your expenses within the year after you file this form?
        For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
        modihcation to the terms of your mortgage?

        I No.
        I] Y€$_                 Explain here:




Ofhcial   Form 106J                                                             Schedule J: Your Expenses                                                           page 2
